Filed 8/24/15 P. v. Harris CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063167

v.                                                                       (Super.Ct.Nos. FSB1300881,
                                                                            FSB1305086)
DWIGHT LEE HARRIS, SR.,
                                                                         OPINION
         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Brian S.

McCarville, Judge. Affirmed.

         Susan S. Bauguess, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Dwight Lee Harris, Sr. is serving four years after pleading guilty to

vehicle theft, admitting a strike prior and having his probation revoked. He appeals from




                                                             1
the trial court’s denial of his petition for resentencing under Penal Code section 1170.18,1

also known as Proposition 47. We affirm.

                                  PROCEDURAL HISTORY

       On May 8, 2013, in case number FSB1300881, defendant pled no contest to

unlawfully taking or driving a motor vehicle (Veh. Code, §10851, subd. (a)) and admitted

to having served two prior prison terms (§ 667.5). On May 13, 2013, as agreed, the trial

court placed him on probation for 36 months. On October 3, 2013, the trial court revoked

defendant’s probation.

       On April 15, 2014, in case number FSB1305086, defendant pled guilty, as before,

to unlawfully taking or driving a motor vehicle and admitted to having a prior strike

conviction. On May 13, 2014, the court sentenced defendant as agreed to the midterm of

two years, doubled to four years for the strike prior. Also on May 13, 2014, defendant

admitted the probation violation and received a concurrent sentence of two years.

       On December 29, 2014, defendant filed petitions for resentencing in both cases.

       On January 30, 2015, the trial court denied both petitions, finding defendant not

eligible because he did not “satisfy the criteria in Penal Code section 1170.18.”

       This appeal followed.

                                        DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)


       1   Section references are to the Penal Code unless otherwise indicated.


                                              2
25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                      DISPOSITION

       The order denying defendant’s petition for resentencing under section 1170.18 is

affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                       P. J.


We concur:

HOLLENHORST
                          J.

CODRINGTON
                          J.




                                             3